Citation Nr: 1515801	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-29 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for irritated stomach, to include gastro esophageal reflux disease, or GERD, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating for PTSD in excess of 50 percent prior to June 29, 2011 and in excess of 70 percent from January 1, 2012.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The matter of eligibility of payment of attorney fees from past benefits awarded is the subjects of a concurrently but separately issued Board decision.)




REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his sons


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to March 1974 and from December 1975 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An April 2011 rating decision denied service connection for asthma and an irritated stomach.  An October 2011 rating decision granted service connection for PTSD and assigned a 50 percent evaluation effective July 19, 2010.  The representative filed a notice of disagreement with that determination in December 2011.  A June 2013 rating decision assigned an increased evaluation of 70 percent from January 1, 2012 and denied TDIU.  It is also noted that the Veteran is assigned a total rating pursuant to 38 C.F.R. § 4.29 from June 29, 2011 to December 31, 2011.  

In August 2014, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2012 statement, the Veteran requested that the AOJ obtain his treatment records from the VA Medical Center in Atlanta, Georgia.  He also reported treatment at the VA Cleveland Clinic Hospital in 1996 during his October 2011 VA examination.  It does not appear that these records have been sought.  During the August 2014 hearing before the Board, the Veteran testified that he had received treatment from the VA since 1996.  VA has a duty to obtain all pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The AOJ should attempt to obtain all treatment records located at the VA facilities in Atlanta and Cleveland.  

The most recent VA treatment records included in the file are dated in June 2013.  While the case is in remand status, updated VA treatment records should be obtained and associated with the claims file.

In an August 2014 brief, the Veteran's attorney asserted that an April 2013 Vocational Rehabilitation & Employment decision had not been considered by the AOJ in adjudicating the Veteran's PTSD and TDIU claims.  This document is not included in the file and may be located in a Vocational Rehabilitation & Employment folder that has not been associated with the Veteran's VBMS folder.  This folder should be obtained and associated with the claims file.
 
The Veteran testified that he was treated by Dr. Sandusky for his stomach in 2000.  These records could be relevant to his claim.  The Veteran should be asked to submit an authorization and consent form so that an attempt could be made to obtain these records.  

The Veteran testified that his current asthma problems are related to his exposure to riot gas testing during service.  The Veteran was provided a VA examination for his respiratory disorder in October 2011, but the examiner did not provide an opinion as to whether exposure to riot gas during service could be the cause of his current respiratory disorder.  The Veteran also testified that his service-connected PTSD makes his stomach problems worse.  Although the Veteran was provided a VA examination for his stomach disorder in October 2011, the examiner did not provide an opinion as to whether the Veteran's stomach problems are secondary to his service-connected PTSD.  The Veteran's attorney claims that the VA examiner did not ask the Veteran about the continuity of symptomatology from service to the present regarding the respiratory or stomach disorder.  For these reasons, the Board finds that the Veteran should be afforded new VA examinations with opinions addressing these concerns. 

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the VA Medical Center in Atlanta, Georgia since 1996.  

Obtain VA treatment records from the VA Medical Center and/or CBOC in Cleveland, Ohio since 1996.  
 
Obtain VA treatment records since June 2013 from the Bay Pines VA Medical Center.

As these records are considered federal records, efforts to obtain these records shall continue until the records are obtained unless VA concludes that the records sought do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.S. § 5103A(b)(3); 38 C.F.R. §3.159 (c)(2).  

2.  Obtain the Veteran's Vocational Rehabilitation & Employment file, including an April 2013 Vocational Rehabilitation & Employment decision, and associate it with the claims file.

3.  Request that the Veteran submit an authorization and consent form for Dr. Sandusky who treated him for his stomach in 2000.

4.  Provide the Veteran with notice as to how he can substantiate his claim for service connection for a stomach disorder on a secondary basis.

5.  After the above development has been completed, schedule a VA examination to determine the nature and etiology of the Veteran's claimed respiratory disability.  The claims folder should be forwarded to the examiner for review.  The examiner should elicit a history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present respiratory disabilities.  With respect to any currently present respiratory disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service.

The examiner's attention is directed to the Veteran's reports that his exposure to riot gas during service caused his current asthma disorder.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion.

6.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed stomach disorder disability.  The claims folder should be forwarded to the examiner for review.  The examiner should elicit a history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present stomach disabilities.  

With respect to any currently present stomach disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service.

The examiner should also provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that a stomach is (a) due to or caused by or (b) aggravated (permanently worsened) beyond the normal progression by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's stomach disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion.

7.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

8.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

9.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




